Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 02/21/2022, wherein: 
Claims 1-20 are pending.  Claims 1, 6 and 17 have been amended.  
						           Note:
 2.	Independent claims 1, 6 and 17 as a whole include limitations (similar limitations that are in patent 10,943,269 B1) that defines over prior art of record.  However, claims 1-20 are rejected under double patenting and 101 below.  
Double Patenting
3.	Claims 1, 6 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1, 6 and 7 of U.S. Patent 10,943,269 B1.  Further, claims 2-5, 7-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 2-5, 7-16 and 18-20 of U.S. Patent 10,943,269 B1:  
Instant Application: case 17/142,602
Patent 10,943,269 B1
Claims 1, 6 and 17:  at least one processor; and memory including instructions that, when executed by the at least one processor, cause the system to: 

generate a content identifier (ID) for displayed content; 

generate a hash ID for the content ID using a hashing algorithm; 




associate the content ID and the hash ID with a cell of an individual static logical column and with cells of a plurality of dynamic logical columns in a logical table; 


detect at least one user interaction with the displayed content; in response to detecting the at least one user interaction with the displayed content, provide an offering and one or more related offerings to a client device; 


update the plurality of dynamic logical columns in the logical table with information associated with an action taken with respect to at least one of the offering or the one or more related offerings, the information referenced by the hash ID; and 
provide a charge or a credit to a content provider associated with the content based at least in part on the information from the update. 


3. The system of claim 1, wherein the instructions when executed further cause the system to: determine the content in accordance with a product available for securing from an electronic marketplace; monitor that the action is for securing the product referenced in the offering; and associate the charge, in the logical table, to the content provider. 
4. The system of claim 1, wherein the instructions when executed further cause the system to: determine the content in accordance with a first product available for securing from the offering in an electronic marketplace; monitor that the action corresponds to an action to secure a second product in the one or more related offerings; and associate the credit, in the logical table, to the content provider. 
5. The system of claim 1, wherein the instructions when executed further cause the system to: monitor that the action is for securing a product associated with the offering; and update the logical table with information associated with the credit or the charge and the content provider associated with the content ID. 
7. The computer-implemented method of claim 6, further comprising: determining that the information associated with the reference is selected by a user of the client device; determining product information associated with the reference to provide to the client device as part of a website comprising the 
8. The computer-implemented method of claim 6, further comprising: providing a bidding option to advertisers associated with products for securing via the offering or the one or more related offerings on a website, the bidding option to determine placement of the information associated with the reference on a webpage; receiving bids associated with the placement of the information associated with the reference on the webpage; ranking the advertisers in accordance with the bids; providing, for electronic publishing with the webpage, a respective content associated with an individual advertiser from the ranking of the advertisers based at least in part on a predetermined criterion. 
9. The computer-implemented method of claim 8, further comprising: modifying the ranking of the advertisers in accordance with the action. 
10. The computer-implemented method of claim 9, further comprising: modifying a respective bid to increase a ranking of a first advertiser when the action is associated with securing of a product from a second advertiser. 
11. The computer-implemented method of claim 9, further comprising: modifying a respective bid to decrease a ranking of a first advertiser when the action is associated with 
12. The computer-implemented method of claim 8, further comprising: assigning membership values based at least in part on membership features between the advertisers and the website; performing: (a) a first pattern recognition using the membership values and an estimated or a historical profit for a group of impressions, (b) a second pattern recognition using the membership values and an estimated or a historical advertisement revenue for the group of impressions, and (c) a third pattern recognition using the membership values and an estimated or a historical credit or charge for the group of impressions; determining a bid value for an individual advertiser of the advertisers based at least in part on the first pattern recognition, the second pattern recognition, and the third pattern recognition, the bid value comprising (a) a predicted profit, (b) a predicted advertisement revenue, and (c) a predicted credit or charge; and providing the bid value with the bidding option for at least the individual advertiser of the advertisers. 
13. The computer-implemented method of claim 6, further comprising: applying a hashing algorithm to the reference, the reference comprising alphabets, numerals, or alphanumeric values, the hashing algorithm providing the encrypted reference as output. 
14. The computer-implemented method of claim 6, further comprising: receiving the reference that is associated with an advertisement; generating a temporary encrypted reference from the reference using a hashing algorithm; determining an association of the temporary encrypted reference and the encrypted reference; receiving information indicative that the 

15. The computer-implemented method of claim 6, further comprising: associating content references with cells of an individual logical column in the logical table, the content references associated with advertisements; receiving sales information for a product; identifying an individual content reference from the content references that is associated with an individual advertisement for the product or an advertiser of the product; associating the sales information with the individual content reference; applying a hashing algorithm to the individual content reference to generate an individual encrypted reference; determining that the individual encrypted reference is associated with the encrypted reference; and associating the credit or the charge to the advertiser or against the product in accordance with the action by providing an entry that is associated with the encrypted reference in the logical table or a related logical table. 
16. The computer-implemented method of claim 15, wherein the association of the credit or the charge is: (a) the credit when the action is to secure the product or (b) the charge when the action is to secure a related product associated with a related advertiser. 

19. The non-transitory computer-readable storage medium of claim 17, wherein the instructions when executed further cause the computing system to: provide a bidding option to advertisers associated with products for securing via the offering or the one or more related offerings, the bidding option to determine placement of the content on a webpage; receive bids associated with the placement of the content on the webpage; rank the advertisers in accordance with the bids; provide, for electronic publishing with the webpage, a respective content associated with an individual advertiser from the ranking of the advertisers based at least in part on a predetermined criterion. 
20. The non-transitory computer-readable storage medium of claim 17, wherein the instructions when executed further cause the computing system to: apply a hashing algorithm to the content reference, the content reference comprising alphabets, numerals, or alphanumeric values, the hashing algorithm providing the encrypted reference as output.
Claims 1, 6 and 17:  at least one processor; and memory including instructions that, when executed by the at least one processor, cause the system to: 


generate an advertisement identifier (ID) and a reference link for an advertisement to be displayed on a webpage, the reference link referencing an offering in an electronic marketplace; 

generate a hash ID for the advertisement ID using a hashing algorithm; 

determine logical rows and logical columns in a logical table, a first predetermined number of the logical columns functioning as dynamic logical columns and a second number of the logical columns functioning as static logical columns; 

associate the advertisement ID and the hash ID with a cell of an individual static logical column and with cells of a plurality of dynamic logical columns in logical table; 

assign the hash ID as a key in the logical table; 


upon activation of the reference link from a client device, provide the electronic marketplace for displaying the offering and related offerings to the client device; 

determine a web action associated with the offering or the related offerings in the electronic marketplace; 


update the plurality of dynamic logical columns in the logical table with information associated with the web action, the information written to a logical region of the logical table and referenced by the hash ID; and 

provide one of a charge or a credit to an advertiser associated with the advertisement based at least in part on the information from the update to the plurality of dynamic logical columns in the logical table.


3. The system of claim 1, wherein the instructions when executed further cause the system to: determine the advertisement in accordance with a product available for securing from the electronic marketplace; monitor that the web action corresponds to an action to secure the product referenced in the offering; and associate the charge, in the logical table, to the advertiser. 
4. The system of claim 1, wherein the instructions when executed further cause the system to: determine the advertisement in accordance with a first product available for securing from the offering in the electronic marketplace; monitor that the web action corresponds to an action to secure a second product in the related offerings; and associate the credit, in the logical table, to the advertiser. 
    5. The system of claim 1, wherein the instructions when executed further cause the system to: monitor that the web action corresponds to an action to secure a product associated with the offering; and update the logical table with information associated a credit or a charge to the advertiser associated with the advertisement ID. 
7. The computer-implemented method of claim 6, further comprising: determining that the content is selected by a user of the client device; determining product information associated with the content to provide to the client device as part of the website; providing 

8. The computer-implemented method of claim 6, further comprising: providing a bidding option to advertisers associated with products for securing via the offering or the related offerings on the website, the bidding option to determine placement of the content on the webpage; receiving bids associated with the placement of the content on the webpage; ranking the advertisers in accordance with the bids; providing, for electronic publishing with the webpage, a respective content associated with an individual advertiser from the ranking of the advertisers based at least in part on a predetermined criteria. 
9. The computer-implemented method of claim 8, further comprising: modifying the ranking of the advertisers in accordance with the web action. 
10. The computer-implemented method of claim 9, further comprising: modifying a respective bid to increase a ranking of a first advertiser when the web action is associated with securing of a product from a second advertiser. 
11. The computer-implemented method of claim 9, further comprising: modifying a respective bid to decrease a ranking of a first advertiser when the web action is associated 
12. The computer-implemented method of claim 8, further comprising: assigning membership values based at least in part on membership features between the advertisers and the website; performing: (a) a first pattern recognition using the membership values and an estimated or a historical profit for a group of impressions, (b) a second pattern recognition the membership values and an estimated or a historical advertisement revenue for the group of impressions, and (c) a third pattern recognition the membership values and an estimated or a historical credit or charge for the group of impressions; determining a bid value for an individual advertiser of the advertisers based at least in part on the first pattern recognition, the second pattern recognition, and the third pattern recognition, the bid value comprising (a) a predicted profit, (b) a predicted advertisement revenue, and (c) a predicted credit or charge; and providing the bid value with the bidding option for at least an individual advertiser of the advertisers. 
13. The computer-implemented method of claim 6, further comprising: applying a hashing algorithm to the content reference, the content reference comprising alphabets, numerals, or alphanumeric values, the hashing algorithm providing the encrypted reference as output. 
14. The computer-implemented method of claim 6, further comprising: receiving the content reference that is associated with an advertisement; generating a temporary encrypted reference from the content reference using a hashing algorithm; determining an association of the temporary encrypted reference and the encrypted 
15. The computer-implemented method of claim 6, further comprising: associating content references with cells of an individual logical column in the logical table, the content references associated with advertisements; receiving sales information for a product; identifying an individual content reference from the content references that is associated with an individual advertisement for the product or an advertiser of the product; associating the sales information with the individual content reference; applying a hashing algorithm to the individual content reference to generate an individual encrypted reference; determining that the individual encrypted reference is associated with the encrypted reference; and associating the credit or the charge to the advertiser or against the product in accordance with the web action by providing an entry that is associated with the encrypted reference in the logical table or a related logical table. 
16. The computer-implemented method of claim 15, wherein the association of the credit or the charge is: (a) the credit when the web action is to secure the product or (b) the charge when the web action is to secure a related product associated with a related advertiser.

19. The non-transitory computer-readable storage medium of claim 17, wherein in the instructions when executed further cause the computing system to: provide a bidding option to advertisers associated with products for securing via the offering or the related offerings on the website, the bidding option to determine placement of the content on the webpage; receive bids associated with the placement of the content on the webpage; rank the advertisers in accordance with the bids; provide, for electronic publishing with the webpage, a respective content associated with an individual advertiser from the ranking of the advertisers based at least in part on a predetermined criteria. 
20. The non-transitory computer-readable storage medium of claim 17, wherein in the instructions when executed further cause the computing system to: apply a hashing algorithm to the content reference, the content reference comprising alphabets, numerals, or alphanumeric values, the hashing algorithm providing the encrypted reference as output. 






In summary, Claims 1, 6 and 17 of U.S. Patent 10,943,269 B1 teach all the features of claims 1, 6 and 17 of the instant application as indicated in the table above.  Although claims 1, 6 and 17 of U.S. Patent 10,943,269 B1 has additional underlined features (bold limitations in the table above) such as “a reference link for an advertisement to be displayed on a webpage, the reference link referencing an offering in an electronic marketplace; determine logical rows and logical columns in a logical table, a first predetermined number of the logical columns functioning as dynamic logical columns and a second number of the logical columns functioning as static logical columns; assign the hash ID as a key in the logical table; upon activation of the reference link from a client device, provide the electronic marketplace for displaying the offering and related offerings to the client device”; however, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1, 6 and 17 of U.S. Patent 10,943,269 B1 the to arrive at the claims 1, 6 and 17 of the instant application because the person of ordinary skill would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals. 
claims 2-5, 7-16 and 18-20 of U.S. Patent 10,943,269 respectively teach all the features of claims 2-5, 7-16 and 18-20 of the instant application as indicated in the table above as well. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	The claimed invention (Claims 1-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”:
Limitations 1-6 of generate a content identifier (ID) for displayed content (limitation 1); generate a hash ID for the content ID using a hashing algorithm (limitation 2); associate the content ID and the hash ID with a cell of an individual static logical column and with cells of a plurality of dynamic logical columns in a logical table (limitation 3); detect at least one user interaction with the displayed content (limitation 4); in response to detecting the at least one user interaction with the displayed content; provide an offering and one or more related offering to a client (limitation 5); update the plurality of dynamic logical columns in the logical table with information associated with an action taken with respect to at least one of the offering or the one or more related offerings, the information referenced by the has ID (limitation 6); and provide a charge or a credit to a content provider associated with the content based at least in part on the information from the update (limitation 7) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).    
In addition, claim 1, limitation 6 mentioned above are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind. For example, a human being can observing/evaluating information (information referenced by the hash ID) associated with an action taken with respect to at least one of the offering or the one or more related offerings in order to update the plurality of dynamic logical columns in the logical table.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., one processor, memory including instructions that, when executed by the at least one processor, cause the system...) to perform abstract steps/limitations 1-6 mentioned above. The additional element(s) in all of the  one processor, memory including instructions that, when executed by the at least one processor, cause the system...).  Further, limitation 5 of “provide an offering and one or more related offering to a client device”, and limitation 7 of “provide a charge or a credit to a content provider….” via one processor are merely sending data/transmitting data/displaying data via a generic computer; which are considered as insignificantly extra solution activity; thus are not significantly more than the identified abstract idea.  Also, the additional element of “a client device” is merely a destination when the information is sending to, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea(s).   Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., one processor, memory including instructions that, when executed by the at least one processor, cause the system...) to perform the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component. For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   
Independent claim 1 (step 2B):  The additional element in claim 1 (i.e., one processor, memory including instructions that, when executed by the at least one processor, cause the system...) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea.  Further, limitation 5 of “provide an offering and one or more related offering to a client device”, and limitation 7 of “provide a charge or a credit to a content provider….” via one processor are merely sending data/transmitting data/displaying data via a generic computer; which are considered as insignificantly extra solution activity; thus are not significantly more than the identified abstract idea.  Also, the additional element of “a client device” is merely a destination when the information is sending to, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea(s).  When reevaluating in at step 2B, besides being as “insignificantly extra solution activities”, limitation 5 of “…..provide an offering and one or more related offering to a client device”, and limitation 7 of “provide a charge or a credit to a content provider….” also are well-understood, routine and conventional activities.  Generic computer components recited as performing generic computer functions (e.g., receive/transmit/display data) are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit/display/receive and store information through an unspecified generic computer does not impose any meaningful limit on the MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)".
Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Viewed as a whole, even in combination, the above steps do not amount to significantly more/ do not provide an inventive concept because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
As per independent claims 6 and 17: Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, the method claim 6, and a non-transitory computer readable storage medium 17 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same/similar reasons as the claim(s) 1. The components (i.e., a computer, a non-transitory computer-readable storage medium instructions…., one processor….) described in independent claims 5 and 17 add nothing of 
Dependent claims 2-5, 7-16 and 18-20 are merely add further details of the abstract steps/elements recited in claims 1, 6 and 17, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  
Response to Arguments
14.	 Regarding double patenting rejection, since there is no terminal disclaimer has been filed yet, rejection for nonstatutory double patenting still maintain.  
Further, Regarding 101 rejection, Applicant's arguments have been fully considered but they are not persuasive.  Please see the Office’s responses back to Applicant’s arguments regarding 101 below.  Also, as the Office already suggested to the Applicant on the interview dated Dec. 1, 2021, and again here, please amend the independent claims similar to the languages of patent 10/943,269 B1 in order for 101 to be reconsidered.  
15.	Responding back to Applicant’s arguments regarding 101 on pages 9-11 of the Applicant’s response:  
	On page 9-11, Applicant argued:  “Applicant respectfully submits that the features of “associating the content ID and the hash ID with a cell of an individual static logical column and with cells of a plurality of dynamic logical columns in a logical table,” “detecting at least one user interaction with the displayed content,” “in response to detecting the at least one user interaction with the displayed content, providing an offering and one or more related offerings to the client device,” and “updating the plurality of dynamic logical columns in the logical table with information associated with an action taken with respect to at least one of the offering or the one or more related offerings, the information referenced by the hash ID,” as recited in independent claim 1 as presently amended, are analogous to the allowable features in Enfish, LLC v. Microsoft Corp.  In Enfish, the claims were allowed because the data structure in the claims of Enfish (e.g., logical rows in a logical table with logical rows having object identification numbers for easy indexing) provided for an improvement in computer operation. The Federal Circuit emphasized that the improvement is directed to the database operation, and is not tied to the business improvement or economic activity (e.g., organizing human activity). Similarly here, Applicant respectfully submits that the use of the hash ID and the structure of the logical rows in the logical table improves latency of data in the tracking of the user and the tracking information. Additionally, Applicant respectfully submits that the presently claimed data structure promotes privacy to the user and maintains the privacy of the user. These benefits are explained in paragraphs [0029] and [0050] of the specification, and are directed to an improvement in the database operation like in Enfish”.
	The Office’s response:  However, the Office respectively submits that Enfish has a specific limitation that amount to significantly more because in Enfish, there is a software improvement to database architecture, which makes the database faster to search.  There is no similar technological solution in the instant claim.  In the instant claim, the limitations that Applicant is referring above {e.g., associating the content ID and the hash ID with a cell of an individual static logical column and with cells of a plurality of dynamic logical columns in a logical table; detecting at least one user interaction with the displayed content; in response to detecting the at least one user interaction with the displayed content, providing an offering and one or more related offerings to the client device,” and “updating the plurality of dynamic logical columns in the logical table with information associated with an action taken with respect to at least one of the offering or the one or more related offerings, the information referenced by the hash ID} are abstract idea, but not an improvement in “a software improvement to database architecture, which makes the database faster to search” as in Enfish.  
Further, above, Applicant asserted: “the logical table improves latency of data in the tracking of the user and the tracking information”; however, the claimed invention (e.g., claim 1) require to track “one” user action with a displayed content, which can be done easily by a human being.  Furthermore, associate user action (e.g., can only be one action) with a displayed content with the content ID and the has ID with a cell in static column and a plurality of dynamic logical column can also be done by a human being using pen and paper.   Therefore, the Office respectfully submits “logical table improves latency of data in the tracking of the user and the tracking information” as asserted by the Applicant in context with the languages of the claimed invention (e.g., claim 1) is mostly solution of the abstract idea, but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
In addition, what Applicant is referring to (e.g., promotes privacy to the user and maintains the privacy of the user) is also business solution, which is also abstract idea, but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
….the content server is able to track the lifecycle of the content or the advertisement via the advertisement or content ID”, which is a solution of abstract idea but not a software improvement to database architecture, which makes the database faster to search” as in Enfish.  Next, Applicant’s para 0050 mainly discloses {the ranking of advertisers may be modified dependent on the web action from users visiting the website upon selecting advertisements from the advertisers…..etc.,,,,}, which are not specifically reflected/not recited in the claims.  Therefore, for all of the reasons mentioned above, the Office respectfully disagrees with the Applicant’s assertion that the claimed invention is similar like Enfish.   
	On page 10, Applicant further argued: “Additionally, as discussed during the Examiner Interview, Applicant respectfully submits that the presently claimed features are similar to those shown in Example 41 of the USPTO's PEG. In this example, the elements in the claim integrated the judicial exception into a practical application because “the mathematical concepts are integrated into a process that secures private network communications, so that a ciphertext word signal can be transmitted between computers of people who do not know each other.” Similarly here, the present claims are integrated into a practical application because, as explained above, the claimed data structure promotes privacy to the user and maintains the privacy of the user. Additionally, Applicant respectfully submits that the use of the content ID and hash ID improves latency of data in the tracking of the user and the tracking information. Thus, for at least these reasons, Applicant respectfully submits that independent claim 1 as presently amended is patent-eligible.”
	The Office’s response:  However, the Office respectfully submits that in Example 41, the combination of additional elements in the claim (receiving the plaintext word signal at the first computer terminal, transforming the plaintext word signal to one or message block word signals MA, and transmitting the encoded ciphertext word signal CA to the second computer terminal over a communication channel) integrates the exception into a practical application. In particular, the combination of additional elements use the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of transmitting the ciphertext word signal to a computer terminal over a communication channel. Thus, the mathematical concepts are integrated into a process that secures private network communications, so that a ciphertext word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted, where the security of the cipher relies on the difficulty of factoring large integers by computers. Thus, the claim is not directed to the recited judicial exception, and the claim is eligible.  
 Compared with Example 41, in the claimed invention, the combination of additional elements (e.g., at least one processor) does not use the “hashing algorithm” in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application like in Example 41.  Specifically, the claim recites “generate a hash ID for the content ID using a hashing algorithm” is a simple mathematical concept that can be done by a human being.   Further, what Applicant is referring to (e.g., promotes privacy to the user and maintains the privacy of the user, use of the content ID and hash ID….. in the tracking of the user and the tracking information) are merely the solution of abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  As the result, the Office respectfully disagrees with the Applicant’s assertion that the claimed invention is similar with Example 41.   
	On page 11, Applicant argued: “Further, Applicant respectfully submits that independent claims 6 and 17 include similar features as independent claim 1, and are therefore patent-eligible for at least the same reasons as independent claim 1. For example, claim 6 recites, in part, the features of “associating the encrypted reference with a cell of an individual static logical column and with cells of a plurality of dynamic logical columns in a logical table,” “detecting at least one user interaction with the information,” “in response to detecting the at least one user interaction with the information, providing an offering and one or more related offerings associated with the information to the client device,” and “updating the plurality of dynamic logical columns in the logical table with an entry associated with the encrypted reference and associated with a credit or a charge based at least in part on an action taken with respect to at least one of the offering or the one or more related offerings.”
	The Office’s response: However, the Office respectfully submits that claims 6 and 17 include similar features as independent claim 1, and therefore is not patent-eligible for at least the same reasons as mentioned above in independent claim 1.   Again, what Applicant is refereeing to in claims 6 and 17 of {e.g., associating the encrypted reference with a cell of an individual static logical column and with cells of a plurality of dynamic logical columns in a logical table,” “detecting at least one user interaction with the information,” “in response to detecting the at least one user interaction with the information, providing an offering and one or more related offerings associated with the information to a user,” and “updating the plurality of dynamic logical columns in the logical table with an entry associated with the encrypted reference and associated with a credit or a charge based at least in part on an action taken with respect to at least one of the offering or the one or more related offerings} are abstract idea. 
For the above mentioned reasons, rejections under 35 U.S.C. 101 for claim 1 still remain.  Claims 6 and 17 include similar features/limitations as claim 7, thus rejection under 35 USC 101 for these claims 6 and 17 still remain for the same/similar reasons as indicated in claim 1.  Dependent claims 2-5, 7-16 and 18-20 are dependent of their base claims 1, 6 and 17.   Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681